Citation Nr: 1109387	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for gallbladder disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right papilloma.

6.  Entitlement to service connection for tinnitus to include on a secondary basis. 

7.  Entitlement to service connection for sleep apnea to include on a secondary basis. 

8.  Entitlement to service connection for sinusitis to include on a secondary basis.

9.  Entitlement to service connection for bilateral hearing loss disability to include on a secondary basis.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims files.

The Board notes that in a January 1981 rating decision, the RO (in pertinent part) denied service connection for a nervous condition on a direct basis.  The Veteran did not file a notice of disagreement (NOD) with the January 1981 rating decision and that decision became final. 

In January 2006, the Veteran submitted a claim (in pertinent part) seeking service connection for anxiety and depression.  In subsequent statements the Veteran maintained that service connection is warranted on a secondary basis.  Although secondary service connection was not explicitly addressed in the prior final rating decision, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, although the Veteran has raised a new theory regarding causation, he is nonetheless required to submit new and material evidence to reopen the claim of entitlement to service connection.  

The Board also notes that the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including anxiety, depression and PTSD.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders.

The appellant has raised the issues of entitlement to service connection for an eye disability and headaches.  See the January 2011hearing transcript.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for tinnitus, sleep apnea, sinusitis, bilateral hearing loss disability and psychiatric disability are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  At the hearing on appeal before the undersigned, the Veteran expressed his desire to withdraw his appeal for service connection for low back disability, hernia, gallbladder disability and hypertension.

2.  In an unappealed January 1981 rating decision, the Veteran was denied entitlement to service connection for a psychiatric disability (characterized as a nervous condition).

3.  The evidence associated with the claims file subsequent to the January 1981 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  Because of the withdrawal of the Veteran's appeal, the Board has no jurisdiction to adjudicate the merits of his claims for service connection for low back disability, hernia, gallbladder disability and hypertension.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Withdrawn Claims

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  The record reflects that the Veteran perfected an appeal with respect to the issues of entitlement to service connection for low back disability, hernia, gallbladder disability and hypertension.

However, a Substantive Appeal may be withdrawn on the record at a hearing on appeal.  38 C.F.R. § 20.204(b).  At the January 2011 hearing before the undersigned, the Veteran expressed his desire to withdraw his appeal with respect to the issues of entitlement to service connection for low back disability, hernia, gallbladder disability and hypertension.

Having met the requirements of 38 C.F.R. § 20.204, the appellant has effectively removed the issues of entitlement to service connection for low back disability, hernia, gallbladder disability and hypertension from appellate status.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.

Claim to Reopen

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen a claim for service connection for a psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally filed his claim of entitlement to service connection for a psychiatric disability in June 1980.  The Veteran was denied entitlement to service connection in a January 1981 rating decision on the basis that there was no medical evidence of a current disability related to service.  The Veteran did not appeal this decision.

The evidence of record at the time of the January 1981 rating decision included the Veteran's service treatment records (STRs), which show no complaints or findings of a psychiatric disability.  Also of record was an October 1980 VA examination report which notes a diagnosis of nervous condition.

The evidence that has been received since the January 1981 rating decision includes an October 2007 VA treatment record which notes the Veteran's claimed in-service stressors of witnessing his friend die in a car accident, being in an automobile accident in Belgium and hitting a bicyclist, and reflects a diagnosis of PTSD.  The examiner stated that the Veteran's, "PTSD symptoms are mild in relation to the above trauma however, he appears to be more traumatized with the neuro[logical] and other health issues and chronic pain."  

The Board finds that the October 2007 treatment record is new and material.  In this regard the Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim for entitlement to service connection for a psychiatric disability is in order.


ORDER

The appeal for entitlement to service connection for low back disability, hernia, gallbladder disability and hypertension is dismissed.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

Right Papilloma

Additional development is required before the Veteran's claim of entitlement to service connection for right papilloma is decided.

The Veteran maintains that he developed a right papilloma as a result of chemical exposure from his duties as a printer in service.  His service personnel records show that his military occupational specialty was offset pressman.  Post-service medical evidence shows a diagnosis of right inverted papilloma, for which he underwent surgery in October 2005.  The Veteran has submitted a March 2006 statement from Dr. P, indicating that the, "proposed etiologies of [the Veteran's right papilloma] include airborne pollutants, industrial carcinogens, & viral [infections] (esp human papilloma virus)."  He also submitted en Environmental Protection Agency Fact Sheet which addresses toxic printing chemicals and their effects.  There is no etiology opinion of record that is adequate for adjudication purposes.  It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any recent or current right papilloma, to include whether it was caused by exposure to chemicals used in the printing process in service.

Psychiatric Disability

The Veteran has not been provided a VA examination in conjunction with his claim for service connection a psychiatric disability, and there is no etiology opinion of record that is adequate for adjudication purposes.  It is the judgment of the Board that such an examination, one that takes into account the Veteran's entire history, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  (In this regard, the Board notes that the Veteran testified during the January 2011 hearing that his current psychiatric problems are related to his right papilloma, including surgery for the papilloma.  The examiner should address this contention as well.)

Tinnitus, Sleep Apnea, Sinusitis and Hearing Loss Disability 

At the January 2011 Board hearing, the Veteran testified that he currently has tinnitus, sleep apnea, sinusitis and hearing loss disability related to right papilloma, including surgery for the papilloma.  Because the claims of secondary service connection are inextricably intertwined with the claim of service connection for right papilloma, appellate consideration of those matters is deferred pending resolution of the claim seeking service connection for right papilloma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any recently or currently present right papilloma.  The claims file must be made available to and reviewed by the examiner.  All findings should be reported in detail, and all indicated diagnostic studies should be performed.

Based on the examination results and a review of the claims file, the examiner should provide an opinion with respect to right papilloma as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his use of chemicals as an offset printer.  The examiner should address the March 2006 statement from Dr. P and the Environmental Protection Agency Fact Sheet discussed above.

The supporting rationale for all opinions expressed must also be provided.

2.  The Veteran should be provided with a PTSD stressor questionnaire and requested to complete the form providing as many details as possible.  It should be indicated to the Veteran that the more precise the information he offers, the better the chances of confirming that the alleged stressors occurred.

Thereafter, the RO or the AMC should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressors upon which the diagnosis of PTSD is based pursuant to VA Training Letter 07-02, as well as employing the stressor verification site added to VA's "Rating Job Aids" webpage on August 9, 2007.  If further development is required, this REMAND, copies of the Veteran's DD Form 214, service personnel records, and any stressor statement submitted, should be sent by to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressors.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

3.  Thereafter, the RO or the AMC should afford the Veteran a VA psychiatric examination by a psychiatrist or psychologist to determine whether he has a current psychiatric disability, including PTSD, which is related to service or service-connected disability.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The RO or the AMC is to provide the examiner with a list of confirmed stressors, if any.

a. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to a confirmed event in service.  If the Veteran is found to have PTSD in accordance with DSM-IV criteria, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination, revised on April 2, 2007.

b. If the Veteran is found to have any other acquired psychiatric disorders, the examiner should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to his military service or service-connected disability, to include whether the disability was chronically worsened by service-connected disability.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


